Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 1 of 22 PageID 99




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


   SHAEDA BURGESS, individually, and on
   behalf of other similarly situated individuals,

                      Plaintiff,
                                                         Case No. 6:19-cv-02156
   vs.
                                                         Judge Wendy W. Berger
   UNIVERSAL CITY DEVELOPMENT                            Magistrate Judge Leslie R. Hoffman
   PARTNERS, LTD. a Florida limited
   partnership, d/b/a UNIVERSAL ORLANDO
   RESORT,

                      Defendant.


    DEFENDANT’S MOTION TO DISMISS COMPLAINT AND MEMORANDUM IN
      SUPPORT PURSUANT TO FIRST-FILED DOCTRINE AND RULE 12(B)(6)

          Defendant, Universal City Development Partners, Ltd. (“Defendant”), by and through

   its counsel and pursuant to the first-filed doctrine and Rule 12(b)(6) of the Federal Rules of

   Civil Procedure, respectfully moves this Court to dismiss the Class Representation Complaint

   (“Complaint”) with prejudice for the reasons set forth herein.

                                            Introduction

          Plaintiff, Shaeda Burgess (“Plaintiff”), alleges that she received a receipt containing

   more than the last five digits of her credit card number in violation of the Fair and Accurate

   Transactions Act, 15 U.S.C. § 1681c(g)(1) (“FACTA”). Plaintiff is already pursuing what she

   admits is “an identical case” before this Court. Pursuant to the first-filed doctrine, which is

   intended to prevent the waste of resources associated with adjudicating duplicative claims, this

   duplicative case should be dismissed.
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 2 of 22 PageID 100




             In any event, Plaintiff’s FACTA claim fails as a matter of law for at least two reasons.

             First, Plaintiff has not alleged facts showing that Defendant willfully violated FACTA.

    Indeed, the reasonable inference from the facts alleged by Plaintiff is that Defendant did not

    willfully violate FACTA.

             Second, Plaintiff does not allege facts to establish that she has suffered an injury

    sufficient to satisfy the “zone-of-interests” standing requirements to pursue a FACTA claim.

    Congress was clear that FACTA is intended to protect consumers “suffering from any actual

    harm to their credit or identity.” Plaintiff does not allege that she suffered either of the two

    injuries for which the FACTA provides relief to a consumer: “identity theft” or “credit card

    fraud.” In fact, Plaintiff alleges that she has taken steps to prevent such injuries from occurring.

    Instead, as her injuries, Plaintiff alleges that she had to take “action to safeguard the receipt”

    and the receipt presented a “heightened risk of identity theft.” Regardless of whether Plaintiff’s

    alleged injuries are sufficiently “concrete” to state a case or controversy for Article III standing,

    such alleged injuries absolutely do not provide Plaintiff with “zone-of-interests” standing to

    pursue relief through a FACTA claim.

             The Complaint should be dismissed with prejudice.

                                               Background

        I.      Procedural History.

             Plaintiff filed this identical case in this Court on June 5, 2019. Burgess v. Universal

    City Dev. Partners, No. 6:19-cv-01041 (M.D. Fla.) (“Burgess I”) (Doc. 1). On October 14,

    2019, after completing briefing on Defendant’s motion to dismiss the Amended Complaint

    filed in Burgess I, Plaintiff moved for a stay of Burgess I pending a decision from the Eleventh




                                                      -2-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 3 of 22 PageID 101




    Circuit in Muransky v. Godiva Chocolatier, Inc., regarding Article III standing in cases such

    as this one that allege violation of the Fair and Accurate Credit Transactions Act (“FACTA”).

    (Burgess I, Doc. 40.) On November 6, 2019, the Court granted Plaintiff’s motion to stay

    Burgess I. Burgess I, Doc. 44.

              Meanwhile, on October 16, 2019, Plaintiff filed this duplicative case (“Burgess II”) in

    state court. Burgess II, Doc. 1-1. Defendant timely removed Burgess II to this Court on

    November 12, 2019. Burgess II, Doc. 1.

        II.      Alleged Facts.

              Plaintiff seeks to assert a claim under FACTA as a putative class action. Plaintiff

    alleges that “[o]n February 20, 2019, Plaintiff made a purchase using her personal American

    Express credit card at the Fire Eaters Grill, located at the Universal Orlando Resort, in Orlando,

    Florida.” (Burgess II, Doc. 1-1 at ¶28.) Plaintiff now alleges that she was “provided an

    electronically printed receipt bearing the first six (6) and last four (4) digits of her American

    Express credit card account number in the field labeled ‘Number’ beneath the field labeled

    ‘Card Name.’ (Id. at ¶29.)1 Plaintiff alleges that the middle five (5) digits of her card number

    were truncated with zeroes. (Id. at ¶30.)

              Plaintiff does not allege that her receipt was lost or stolen, that anyone viewed her

    receipt, or that she was the victim of identity theft or credit card fraud. Plaintiff also does not




    1
     As with the Complaint and Amended Complaint in Burgess I, Plaintiff does not attach a copy
    of the alleged receipt, redacted or otherwise, to the Complaint in Burgess II. Notably, in the
    original Complaint and another filing in Burgess I, Plaintiff repeated an inconsistent allegation
    that Defendant provided her with a receipt “bearing her full credit card account number.”
    (Burgess I, Doc. 1 at ¶34; Burgess I, Doc. 23.)




                                                     -3-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 4 of 22 PageID 102




    allege that she suffered any actual damages. To the contrary, she alleges that she affirmatively

    took “action to safeguard the receipt.” (Id. at ¶31.)

              Plaintiff seeks to pursue her FACTA claim on behalf of a putative nationwide class,

    which she defines as follows:

              (i) All persons in the United States who, within the two (2) years prior to the
              filing of the complaint through the date of the Court’s order granting class
              certification, (ii) engaged in one or more transactions using a debit card or
              credit card at the Universal Orlando Resort, while (iii) at which time
              Defendant’s point-of-sale system was programmed to generate a printed
              customer receipt displaying more than the last 5 digits of the credit or debit
              card account number or the expiration date of the credit or debit card used in
              connection with such transaction(s).

    (Id. at ¶44 (emphasis in original).) Plaintiff alleges that Defendant willfully violated FACTA

    and seeks statutory damages, punitive damages, attorneys’ fees, expenses and costs. (Id. at

    ¶59.)

       III.      Fair and Accurate Credit Transactions Act.

              FACTA is a subset of the statutes contained within the Fair Credit Reporting Act

    (“FCRA”), codified at 15 U.S.C. §§ 1681, et seq. FACTA provides that “no person that accepts

    credit cards or debit cards for the transaction of business shall print more than the last 5 digits

    of the card number or the expiration date upon any receipt provided to the cardholder at the

    point of the sale or transaction.” 15 U.S.C. § 1681c(g)(1).

              When amending FACTA through the passage of the Credit and Debit Card

    Clarification Act of 2007, Congress stated the purpose of FACTA and scope of persons

    protected under FACTA. PL 110–241, § 2, 122 Stat 1565 (June 3, 2008). Specifically, the

    purpose of FACTA is to prevent identity theft and credit card fraud, and Congress expressly




                                                     -4-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 5 of 22 PageID 103




    intended for FACTA to provide protection to “consumers suffering from any actual harm

    to their credit or identity.” The amendment to FACTA provides as follows:

                 (a) FINDINGS.—The Congress finds as follows:
               (1) The Fair and Accurate Credit Transactions Act (commonly referred to as
         “FACTA”) was enacted into law in 2003 and 1 of the purposes of such Act is to
         prevent criminals from obtaining access to consumers’ private financial and
         credit information in order to reduce identity theft and credit card fraud.
                (2) As part of that law, the Congress enacted a requirement, through an
         amendment to the Fair Credit Reporting Act, that no person that accepts credit
         cards or debit cards for the transaction of business shall print more than the last 5
         digits of the card number or the expiration date upon any receipt provided to the
         card holder at the point of the sale or transaction.
               (3) Many merchants understood that this requirement would be satisfied by
         truncating the account number down to the last 5 digits based in part on the
         language of the provision as well as the publicity in the aftermath of the passage
         of the law.
               (4) Almost immediately after the deadline for compliance passed, hundreds
         of lawsuits were filed alleging that the failure to remove the expiration date was a
         willful violation of the Fair Credit Reporting Act even where the account number
         was properly truncated.
              (5) None of these lawsuits contained an allegation of harm to any
         consumer’s identity.
                (6) Experts in the field agree that proper truncation of the card number, by
         itself as required by the amendment made by the Fair and Accurate Credit
         Transactions Act, regardless of the inclusion of the expiration date, prevents a
         potential fraudster from perpetrating identity theft or credit card fraud.

              (7) Despite repeatedly being denied class certification, the continued
         appealing and filing of these lawsuits represents a significant burden on the
         hundreds of companies that have been sued and could well raise prices to
         consumers without corresponding consumer protection benefit.
                (b) PURPOSE.—The purpose of this Act is to ensure that consumers
         suffering from any actual harm to their credit or identity are protected while
         simultaneously limiting abusive lawsuits that do not protect consumers but only
         result in increased cost to business and potentially increased prices to consumers.
    PL No. 110–241 § 2, 122 Stat 1565 (emphasis added).

           Under FACTA, if the violation was “negligent,” then the plaintiff may recover only

    “any actual damages sustained.” 15 U.S.C. § 1681o(a)(1). If the violation was “willful,” then




                                                   -5-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 6 of 22 PageID 104




    the plaintiff may recover either “any actual damages sustained” or “damages of not less than

    $100 and not more than $1,000” and “punitive damages as the court may allow.” 15 U.S.C. §

    1681n(a)(1)(A); 15 U.S.C. § 1681n(a)(2). Regardless of whether the violation was negligent

    or willful, if the plaintiff is successful, the defendant is also liable for the “costs of the action

    together with reasonable attorney’s fees as determined by the court.” 15 U.S.C. § 1681o(a)(2);

    15 U.S.C. § 1681n(a)(3).

                                                 Argument

    I.      The Complaint Should Be Dismissed Pursuant to the First-Filed Rule.

            The Eleventh Circuit has explained that “[t]he first-filed rule provides that when parties

    have instituted competing or parallel litigation in separate courts, the court initially seized of

    the controversy should hear the case.” Collegiate Licensing Co. v. Am. Cas. Co. of Reading,

    713 F.3d 71, 78 (11th Cir. 2013). “Thus, we have held that where two actions involving

    overlapping issues and parties are pending in two federal courts, there is a strong presumption

    across the federal circuits that favors the forum of the first-filed suit under the first-filed rule.”

    Id. (internal quotation and alteration marks omitted). Consequently, “a district court has

    authority as part of its inherent power over its docket administration to stay or dismiss a suit

    that is duplicative of another case then pending in federal court.” Greene v. H & R Block E.

    Enterprises, Inc., 727 F. Supp. 2d 1363, 1367 (S.D. Fla. 2010). The second suit may be

    dismissed “if it 1) involves the same parties or their privies; and 2) arises out of the same

    transaction or series of transactions as the first suit.” Id.

            The first-filed rule prohibits plaintiffs from filing “duplicative complaints in order to

    expand their legal rights” and “ensures that a plaintiff may not split up his demand and




                                                      -6-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 7 of 22 PageID 105




    prosecute it by piecemeal, or present only a portion of the grounds upon which relief is sought,

    and leave the rest to be presented in a second suit, if the first fails.” Id. (internal quotation

    marks omitted). “The effect of this restriction is twofold: to ensure fairness to litigants and to

    conserve judicial resources.” Id. Because the first-filed rule serves such important interests,

    the party objecting to application of the rule bears the “burden of establishing compelling

    circumstance against” application of the rule. Rojas v. Am. Honda Motor Co., No. 19-21721-

    CIV, 2019 WL 6324616, at *2 (S.D. Fla. Nov. 26, 2019)

            The court where the first suit was filed generally should decide what to do about the

    second suit. Greene, 727 F. Supp. 2d at 1367. When both suits are pending before the same

    federal court, that court can entertain a motion to dismiss filed in the second suit based on the

    first-filed doctrine. See id. at 1366–69 (S.D. Fla. 2010) (dismissing later-filed suit based on

    first-filed doctrine).

            Here, Burgess I and Burgess II involve the same FACTA claim, brought by the same

    plaintiff, on behalf of the same putative class, against the same defendant. (Compare Burgess

    I, Doc. 28, with Burgess II, Doc. 1-1.) Indeed, Plaintiff admits that Burgess I is “an identical

    case involving the same parties, claim, and facts.” (Burgess II, Doc. 15 at 1.) Both cases are

    now pending before this Court. This situation fits squarely within the ambit of the first-filed

    rule.

            Plaintiff asserts she filed this duplicative case “[b]ecause of the pending en banc

    consideration of Muransky…in order to vindicate and preserve the rights and claims of Plaintiff

    and the putative class, should the Muransky court hold that a plaintiff asserting a FACTA claim

    does not have Article III standing to have her claim heard in federal court.” (Burgess II, Doc.




                                                    -7-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 8 of 22 PageID 106




    15 at 3.)    However, that does not satisfy Plaintiff’s burden to establish “compelling

    circumstances” against application of the first-filed rule. To the contrary, if Plaintiff is

    concerned about the propriety of Burgess I—which Plaintiff chose to file in federal court—

    then she should voluntarily dismiss Burgess I in favor of pursuing Burgess II. Plaintiff

    certainly should not be permitted to simultaneously pursue what she admits are “identical”

    cases—causing the precise waste of party and judicial resources that the first-filed doctrine is

    meant to prevent.

            District courts in the Eleventh Circuit have routinely granted motions seeking to apply

    the first-filed rule to put a stop to duplicative litigation. See Greene, 727 F. Supp. 2d at 1367

    (dismissing second-filed case); Rojas, 2019 WL 6324616, at *4 (granting motion to transfer

    case to first-filed district); Lott v. Advantage Sales & Mktg. LLC, No. 2:10-CV-00980-JEO,

    2011 WL 13229682, at *2–6 (N.D. Ala. Jan. 26, 2011) (dismissing collective action allegations

    in later-filed FLSA case where individual plaintiffs were covered by certified collective in

    first-filed case). Defendant respectfully requests that this Court exercise its broad discretion

    to do the same. This case should be dismissed pursuant to the first-filed rule.

    II.     Alternatively, The Complaint Should Be Dismissed Pursuant To Rule 12(b)(6).

            To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead “enough

    facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

    544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

    allows the court to draw the reasonable inference that the defendant is liable for the misconduct

    alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (citing Twombly, 550 U.S. at 556). A

    complaint may not rest on “‘naked assertion’ devoid of ‘further factual enhancement.’” Iqbal,




                                                      -8-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 9 of 22 PageID 107




    556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to

    raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. “Determining

    the plausibility of a claim is a context-specific task that requires the reviewing court to utilize

    its own experience and common sense.” N.P.V. Realty Corp. v. Nationwide Mut. Assur. Co.,

    No. 8:14–CV–03235–T–17MAP, 2015 WL 3494127, at *1 (M.D. Fla. June 3, 2015) (citing

    Twombly, 550 U.S. at 555).

            Courts “are not bound to accept as true a legal conclusion couched as a factual

    allegation.” Twombly, 550 U.S. at 555; accord Iqbal, 556 U.S. at 678. Moreover, courts may

    infer from the factual allegations in the complaint “obvious alternative explanations,” which

    suggest lawful conduct rather than the unlawful conduct the plaintiff would ask the court to

    infer. Iqbal, 556 U.S. at 682.

            In Safeco Insurance Company of America v. Burr, 551 U.S. 47 (2007), the Court held

    that the term “willful” in the FCRA’s private enforcement provision requires a showing that

    the defendant acted knowingly or recklessly rather than negligently. Id. at 56-57. To comply

    with Twombly, Iqbal, and Safeco, a plaintiff asserting a “willful” FACTA violation must plead

    sufficient facts to support “plausible grounds to infer,” Twombly, 550 U.S. at 556, that the

    violation stemmed from a reckless decision, not merely that the defendant knew of the statute

    and failed to comply, Safeco, 551 U.S. at 59.

            “[A] dismissal for lack of statutory standing is effectively the same as a dismissal for

    failure to state a claim, and a motion to dismiss on this ground is brought pursuant to Rule

    12(b)(6), rather than Rule 12(b)(1).” Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d 316, 320 (3d

    Cir. 2015).




                                                     -9-
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 10 of 22 PageID 108




            A.      Plaintiff Does Not State A Claim That Defendant Willfully Violated
                    FACTA.

            The Amended Complaint should be dismissed because Plaintiff does not sufficiently

    allege that Defendant willfully violated FACTA. Plaintiff seeks relief only under 15 U.S.C. §

    1681n, which allows a consumer to recover either “actual damages” or statutory “damages of

    not less than $100 and not more than $1,000,” punitive damages, and reasonable attorney’s fees

    if the consumer proves that the defendant’s violation was “willful.” 15 U.S.C. § 1681n.

    (Burgess II, Doc. 1-1 at ¶59.) This means that Plaintiff is not seeking to pursue a claim for

    a negligent violation of FACTA; only a willful violation. Accordingly, if Plaintiff has failed

    to state a claim that Defendant willfully violated FACTA, the Amended Complaint should

    be dismissed.

            The term “willfully” requires a plaintiff to show that the defendant’s conduct was

    intentional or reckless. Safeco v. Burr, 551 U.S. at 57. Simply alleging that a defendant is

    aware of FACTA is insufficient to state a claim for a willful violation and cannot survive a

    motion to dismiss. See, e.g., Komorowski v. All-Am. Indoor Sports, Inc., No. 13-2177, 2013

    WL 4766800, at *3 (D. Kan. Sept. 4, 2013) (“Merely alleging that a defendant should be aware

    of a statute and fails to comply with it ... is insufficient to state a claim for willfulness.”).

            In this case, Plaintiff makes nothing more than boilerplate allegations of willfulness.

    Specifically, Plaintiff alleges that the law exists, credit card companies advised and required

    all merchants to comply with the law, and Defendant could have checked its machines to

    comply with the law, so, therefore, any non-compliance must be a willful violation. (Doc. 1-

    1 at ¶¶14-19, (alleging statements from credit card companies to the public and merchants),

    ¶¶26-27 (alleging that other merchants complied with FACTA and Defendant should have




                                                      - 10 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 11 of 22 PageID 109




    checked its point of sales terminals to make sure it was complying with FACTA).)

           These are exactly the kinds of allegations that other courts have found insufficient to

    state a valid claim for willfulness. See e.g., Vidoni v. Acadia Corp., No. ll-cv-00448, 2012 WL

    1565128, at *4 (D. Maine Apr. 27, 2012) (“Merely being aware of a statute, then, is insufficient

    to state a claim for willfulness. In cases where the Defendant is aware of a statute’s

    requirements, the Plaintiff must also allege that there was something more than a negligent

    violation, i.e., a voluntary, deliberate or intentional violation.”); Seo v. CC CJV Am. Holdings,

    Inc., No. CV 11-05031, 2011 WL 4946507, at *2 (C.D. Cal. Oct. 18, 2011) (holding that mere

    allegations that information about FACTA was available to defendant did nothing to support

    “naked assertion” that defendant was notified of FACTA’s provisions and knowingly ignored

    them); see also Huggins v. SpaClinic, LLC, No. 09 C 2677, 2010 WL 963924, *2 (N.D. I11.

    Mar. 11, 2010) (granting motion to dismiss because allegations that FACTA was well-

    publicized and known in the industry “are not specific to the defendant” and “do not permit

    the inference that [defendant]’s conduct was anything more than negligent”).

           In Reed v. Swatch Grp. (US), Inc., No. CIV.A. 14-896 ES MAH, 2014 WL 7370031

    (D.N.J. Dec. 29, 2014), the court held that a complaint failed to state a claim because it did no

    more than allege that the law exists, credit card companies advised and required all merchants

    to comply with the law, and the defendants must have known about the law, so therefore, any

    non-compliance would be a willful violation. Id. at *3. The court found that the allegations

    were not at all particularized. Id. at *6. Instead, “the fact that credit card companies advised

    merchants of FACTA’s requirements . . . could be alleged against any alleged FACTA violator,

    and as such [it is] essentially boilerplate.” Id. (quoting Gardner v. Appleton Baseball Club,




                                                   - 11 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 12 of 22 PageID 110




    Inc., No. 09-C-705, 2010 WL 1368663 (E.D. Wis. Mar. 31, 2010)). Indeed, in Gardner v.

    Appleton Baseball Club, Inc., which formed the basis for the Reed court’s holding, the court

    noted:

             No doubt Plaintiff’s counsel could open the complaint in his word processor,
             delete the Appleton Baseball Club, and substitute any other defendant in its
             place without disturbing much of the rest of the complaint at all. Twombly and
             Iqbal teach that such cut-and-paste jobs are not a substitute for real facts that
             plausibly “show,” under Rule 8, that the Plaintiff is entitled to relief.

    Id. at *6. Similarly, here, Plaintiff’s allegations are cut-and-paste boilerplate statements

    insufficient to state a claim that Defendant willfully violated FACTA.2

             Moreover, Plaintiff has not alleged facts that provide “plausible grounds to infer” that

    Defendant willfully violated FACTA, as required by Iqbal and Twombly. If the court discerns

    a “more likely explanation” or an “obvious alternative explanation” for the alleged conduct or

    state of mind, then the claim fails. See Iqbal, 556 U.S. at 681; id. at 682. Here, Plaintiff alleges

    that Defendant partially truncated the credit card number by omitting the middle digits of the

    card number and, notably, does not allege that Defendant included the expiration date on the

    receipt. It is implausible to conclude that Defendant complied with certain requirements of

    FACTA, while it simultaneously willfully disregarded others. Nor does Plaintiff allege


    2
      Notably, Plaintiff did not allege against Defendant the type of specific non-boilerplate
    allegations of willfulness that some courts have found sufficient to withstand a motion to
    dismiss. Examples include allegations of prior lawsuits against the defendant, disregarding
    vendor upgrade recommendations, and avoiding reprogramming expenses – none of which
    Plaintiff alleges. See Bouton v. Ocean Properties, Ltd., 201 F.Supp.3d 1341, 1350 (S.D. Fla.
    2016) (allegation that Defendant has been sued for violations in the past, indicating Defendant
    is aware of the FACTA requirements); Steinberg v. Stitch & Craft, Inc., No. 09-60660-CIV-
    HUCK, 2009 WL 2589142, *2-3 (S.D. Fla. 2009) (allegations that credit card companies
    notified defendant of FACTA requirements but defendant “did not wish to incur the additional
    expense of reprogramming or updated its point of sale equipment”).




                                                     - 12 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 13 of 22 PageID 111




    Defendant had any motivation to do so.           In the absence of any allegations explaining

    Defendant’s allegedly inconsistent compliance, Plaintiff has provided no plausible grounds

    upon which to infer that Defendant willfully violated FACTA. Vidoni, 2012 WL 1565128, at

    *4 (“The only reasonable inference from the Defendant’s failure to implement FACTA at one

    of its locations and not others is that the Defendant’s failure was inadvertent. […] The

    Defendant’s conduct may have been negligent, but, . . . . it was not willful.”); Torongo v. Roy,

    176 F. Supp. 3d 1320, 1324 (S.D. Fla. 2016) (“Plaintiff… fails to offer any plausible reason

    why Defendant would comply with FACTA in one instance, and knowingly violate FACTA

    in the second. Thus, Plaintiff has not pled facts from which I can infer that Defendant

    knowingly violated FACTA.”).3 The inference and “more likely explanation” to be drawn by

    such alleged partial truncation is negligence – not willfulness.



    3
     Though vacated by the Second Circuit and ultimately dismissed on remand for lack of Article
    III standing, two Southern District of New York decisions provide persuasive analysis of this
    issue. See Crupar-Weinmann v. Paris Baguette Am., Inc., (“Paris Baguette I”), No. 13 Civ.
    7013 (JSR), 2014 WL 2990110, at *4 (S.D.N.Y. June 30, 2014), vacated and remanded sub
    nom. Cruper-Weinmann v. Paris Baguette Am., Inc., 653 F. App’x 81 (2d Cir. 2016); Katz v.
    Donna Karan Int’l. Inc., No. 14 CIV. 740 PAC, 2015 WL 405506, at *2 (S.D.N.Y. Jan. 30,
    2015), vacated and remanded sub nom. Cruper-Weinmann, 653 F. App’x 81; Katz v. Donna
    Karan Co., L.L.C., 872 F.3d 114 (2d Cir. 2017). Paris Baguette I opined: “[T]he fact that
    defendant changed its credit card receipt to partially comply with FACTA’s requirements
    renders implausible the claim that defendant was attempting to willfully evade FACTA’s
    restrictions. Plaintiff neither alleges nor offers any reason for this Court to plausibly infer that
    the defendant would know about FACTA’s requirements and change its credit card receipt to
    comply with one portion of FACTA, but would intentionally, knowingly, or recklessly choose
    not [to] remove the expiration date. At best, the allegation … supports an inference that
    defendant negligently violated FACTA, which does not suffice to state a claim in a case such
    as this, in which plaintiff does not allege actual damages.” Paris Baguette I at *4 (emphasis
    in original); see also Katz, 2015 WL 405506, at *2 (“Plaintiff’s claim is rendered further
    implausible by the complaint’s failure to reconcile Defendants’ partial compliance—redacting
    credit card expiration dates and all digits unique to the cardholder—with its alleged willful
    non-compliance.”).




                                                     - 13 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 14 of 22 PageID 112




            Plaintiff’s allegations that Defendant willfully violated FACTA with regards to her do

    not meet the plausibility standards established by Twombly, Iqbal, and Safeco and, accordingly,

    should be dismissed pursuant to Rule 12(b)(6).

            B.      Plaintiff Has Not Suffered An Injury Within FACTA’S Zone-Of-Interests
                    And Cannot Allege Proximate Causation.

            As a practical matter, even if the Court determines that Plaintiff sufficiently pleaded a

    willful violation of FACTA (she has not), the Amended Complaint should be dismissed

    because this particular Plaintiff does not have zone-of-interests standing to pursue such

    claim. As the Supreme Court has held, “a direct application of the zone-of-interests test and

    the proximate-cause requirement supplies the relevant limits on who may sue.” Lexmark Int’l,

    Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 (2014).

            The zone-of-interests test “applies to all statutorily created causes of action.” Id. at

    129. When asserting a statutory claim, a plaintiff must have suffered an injury within the

    “zone-of-interests” protected by the statute. Id. at 127. “Congress is presumed to legislate

    against the background of the zone-of-interests limitation, which applies unless it is expressly

    negated.” Id. at 129 (quotation marks and alteration omitted). “Whether a plaintiff comes

    within ‘the zone of interests’ is an issue that requires us to determine, using traditional tools of

    statutory interpretation, whether a legislatively conferred cause of action encompasses a

    particular plaintiff’s claim.” Id. at 127 (quotation marks omitted). “That question requires us

    to determine the meaning of the congressionally enacted provision creating a cause of action.”

    Id. at 128. In so doing, the Supreme Court explained that “[w]e do not ask whether in our

    judgment Congress should have authorized [the plaintiff’s] suit, but whether Congress in fact




                                                     - 14 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 15 of 22 PageID 113




    did so.” Id. (emphasis in original); see also Hollywood Mobile Estates Ltd. v. Seminole Tribe

    of Fla., 641 F.3d 1259, 1269 (11th Cir. 2011).

               As the Supreme Court has made clear, zone-of-interests standing is separate and apart

    from Article III standing. See Lexmark, 572 U.S. at 132; Bank of Am. Corp. v. City of Miami,

    Fla., 137 S. Ct. 1296, 1302 (2017); see also Friends of Trumbull v. Chicago Bd. of Educ., 123

    F. Supp. 3d 990, 995 (N.D. Ill. 2015) (“Settled law has long distinguished between Article III

    standing and the statutory zone of interests.”)

           In Lexmark, the Supreme Court considered whether the plaintiff had zone-of-interests

    standing to assert a claim under the Lanham Act. Illustrating the difference between Article

    III standing and zone-of-interests standing, and application of the latter, the Court explained:

           Thus, this case presents a straightforward question of statutory interpretation:
           Does the cause of action in § 1125(a) extend to plaintiffs like Static Control?
           The statute authorizes suit by ‘any person who believes that he or she is likely
           to be damaged’ by a defendant’s false advertising. § 1125(a)(1). Read literally,
           that broad language might suggest that an action is available to anyone who can
           satisfy the minimum requirements of Article III. No party makes that argument,
           however, and the ‘unlikelihood that Congress meant to allow all factually
           injured plaintiffs to recover persuades us that [§ 1125(a)] should not get such
           an expansive reading.’

    Lexmark, 572 U.S. at 132 (quoting Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 266

    (1992)).

           We thus hold that to come within the zone of interests in a suit for false
           advertising under § 1125(a), a plaintiff must allege an injury to a commercial
           interest in reputation or sales. A consumer who is hoodwinked into purchasing
           a disappointing product may well have an injury-in-fact cognizable under
           Article III, but he cannot invoke the protection of the Lanham Act—a
           conclusion reached by every Circuit to consider the question. Even a business
           misled by a supplier into purchasing an inferior product is, like consumers
           generally, not under the Act’s aegis.

    Lexmark, 572 U.S. at 132.




                                                      - 15 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 16 of 22 PageID 114




           Accordingly, whereas Article III standing asks whether the plaintiff has adequately

    alleged the existence of a concrete injury; the zone-of-interests test goes further and asks

    whether the plaintiff’s alleged injury also was intended by Congress to be redressed through a

    claim under the specific statute at issue. Id. at 127; see also Thompson v. N. Am. Stainless, LP,

    562 U.S. 170, 176-77 (2011) (evaluating whether statutory language protected zone-of-interest

    is as broad as allowed by Article III or whether statutory language served to narrow class of

    person who could sue); United States v. All Funds on Deposit with R.J. O'Brien & Assocs., 783

    F.3d 607, 617 (7th Cir. 2015), cert. denied sub nom. One Beacon Ins. Co. v. United States, 136

    S. Ct. 1374 (2016) (“Even though Appellees possess constitutional standing, we may

    nevertheless decline to hear this case if Appellees do not ‘fall within the zone of interests

    protected by the law invoked.’”); Disability Rights Wisconsin, Inc. v. Walworth Cty. Bd. of

    Supervisors, 522 F.3d 796, 800 (7th Cir. 2008) (“Because the prudential standing analysis

    assumes satisfaction of the Article III requirements, we turn first to the requirements set out in

    Lujan.”); Am. Fed’n of Gov’t Employees, Local 2119 v. Cohen, 171 F.3d 460, 468 (7th Cir.

    1999) (describing zone-of-interests test as “a further limitation on access to a judicial forum”);

    Citizens For Responsibility & Ethics in Washington v. Fed. Election Comm’n, 401 F. Supp. 2d

    115, 121 n.1 (D.D.C. 2005), aff’d, 475 F.3d 337 (D.C. Cir. 2007) (“Prudential standing

    requirements may only serve to narrow, not broaden, the class of parties that otherwise would

    have standing under Article III.”).

           In this case, ostensibly as the injuries that she suffered, Plaintiff alleges that she “was

    compelled to take action to safeguard the receipt,” the receipt “invaded her privacy by

    disclosing her private information to anyone who might come in contact with the receipt,” and




                                                    - 16 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 17 of 22 PageID 115




    the receipt “breached Plaintiff’s confidence in the proper handling of her information.” (Doc.

    1-1 at ¶¶31-33). Plaintiff also alleges that, with regards to Plaintiff and the putative class,

    Defendant “exposed them to a heightened risk of identity theft” and the conduct “resulted in

    the disclosure of Plaintiff’s and the Class members’ private financial information to persons

    who might find the receipts in the trash or elsewhere, as well as the Defendant’s retail

    employees who handled the receipts.” (Id. at ¶42.) Plaintiff does not allege that she put her

    receipt in the trash or that anyone has handled her receipt. Quite the contrary, Plaintiff alleges

    that she has safeguarded the receipt. (Id. at ¶31.)

           The Eleventh Circuit is poised to decide whether Plaintiff’s alleged injuries satisfy

    Article III standing. In Muransky v. Godiva Chocolatier, Inc., 922 F.3d 1175 (11th Cir.), reh’g

    en banc granted, opinion vacated, 939 F.3d 1278 (11th Cir. 2019), the Eleventh Circuit held

    that the plaintiff, who alleged that he suffered an injury in the form of an increased risk of

    identity theft by the printing of a receipt with more than the last five digits of his credit card

    number, had sufficiently alleged a concrete injury for Article III standing. Id. at 1189-90.

           However, we have explained that a plaintiff can establish Article III standing at
           the pleading stage by alleging a risk of harm of the type Congress elevated to
           the status of a concrete injury when it created procedures designed to minimize
           that risk. Once a plaintiff does that, Article III’s concreteness requirement is
           satisfied. Here, Congress established the acceptable level of risk at printing five
           digits of a credit card number. Dr. Muransky alleged a heightened risk of
           identity theft as a result of Godiva’s FACTA violation, and that satisfies Article
           III under the principles Spokeo laid down.

    Id. (citation omitted). Significantly, Muransky arose in the context of affirming a class action

    settlement that was approved over the objections of two class members—who had challenged

    the named plaintiff’s Article III standing. Id. Accordingly, the Eleventh Circuit was not

    delving into the merits of the case—only whether there was jurisdiction to approve the




                                                    - 17 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 18 of 22 PageID 116




    settlement. The objecting class members and defendants did not raise the zone-of-interests test

    to the Eleventh Circuit. On October 4, 2019, the Eleventh Circuit vacated the panel decision

    in Muransky and ordered the case to be reheard en banc. Muranksy v. Godiva Chocolatier,

    Inc., 16-16486, 2019 WL 4891989 (11th Cir. Oct. 4, 2019). The Eleventh Circuit has not yet

    issued its en banc opinion. This Court, however, need not wade into the murky waters of

    Article III standing to decide whether Plaintiff has a valid claim under FACTA. See Steel Co.

    v. Citizens for Better Env’t, 523 U.S. 83, 89 (1998) (“It is firmly established in our cases that

    the absence of a valid (as opposed to arguable) cause of action does not implicate subject-

    matter jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate the case.”)

    (emphasis in original).

           Regardless of whether Plaintiff’s alleged injuries provide Plaintiff with Article III

    standing, they absolutely do not provide Plaintiff with zone-of-interests standing necessary to

    pursue a FACTA claim. When applying the zone-of-interests test, “[t]he question is whether

    the statute grants the plaintiff the cause of action that he asserts.” Bank of Am. Corp., 137 S.

    Ct. at 1302. Determining legislative intent “requires no guesswork” where Congress includes

    an explicit “statement of the statute’s purpose.” Lexmark, 572 U.S. at 131. Here, Congress’

    explicit statement of FACTA’s purpose is to “prevent criminals from obtaining access to

    consumers’ private financial and credit information in order to reduce identity theft and credit

    card fraud.” PL No. 110–241 § 2, 122 Stat 1565.4 To achieve that purpose, Congress could


    4
     While the amendment to FACTA arose in the context of addressing a proliferation of class
    action lawsuits asserting claims based on the improper truncation of credit card expiration
    dates, Congress’ findings and statement of purpose underlying FACTA are equally applicable
    to all FACTA claims. For instance, Congress’ expressed concern that FACTA claims were
    being asserted where “none of these lawsuits contained an allegation of harm to any




                                                    - 18 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 19 of 22 PageID 117




    not have been clearer about who it intended to protect through the assertion of a FACTA claim:

    “to ensure consumers suffering from any actual harm to their credit or identity are

    protected . . .” Id. (emphasis added); see also Meyers v. Nicolet Rest. Of De Pere, LLC, 843

    F.3d at 727-28 (dismissing FACTA expiration date claim for lack of Article III standing and

    noting “[t]hat is why Congress sought to limit FACTA lawsuits to consumers ‘suffering from

    any actual harm.’”). Plaintiff does not allege that any criminal accessed her receipt (or, for

    that matter, that anyone actually accessed her receipt), much less that she suffered an injury in

    the form of “identity theft” or “credit card fraud.” If there is a remedy for the injuries that

    Plaintiff alleges to have suffered, FACTA is not the vehicle through which to seek redress.5

    Plaintiff has not alleged that she is a “consumer[] suffering from any actual harm to [her] credit

    or identity” – i.e. the person to whom Congress intended to provide a FACTA claim. PL No.

    110–241 § 2, 122 Stat 1565. Accordingly, Plaintiff’s FACTA claim should be dismissed

    pursuant to Rule 12(b)(6).

           Even if, at some point in the future, Plaintiff suffers injuries that arguably fall within

    the FACTA’s zone-of-interests, she has alleged facts that preclude her from demonstrating

    proximate causation. Indeed, “[i]t is a ‘well established principle of [the common] law that in




    consumer’s identity.” PL No. 110–241 § 2(a)(5), 122 Stat 1565. In this action, Plaintiff has
    not alleged harm to her identity. It would be an absurd result to infer that Congress was limiting
    some FACTA claims because the statute was designed to “ensure that consumers suffering
    from any actual harm to their credit or identity are protected,” PL No. 110–241 §2(b), 122 Stat
    1565, while simultaneously allowing other FACTA claims to be pursued by consumers who
    do not allege that they are suffering from any actual harm to their credit or identity.
    5
      For instance, Plaintiff implies that she has alternatives to a FACTA claim, i.e. claims for
    breach of confidence and breach of implied bailment, but she does not pursue relief through
    the assertion of either claim. Doc. 1-1 at ¶1.




                                                    - 19 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 20 of 22 PageID 118




    all cases of loss, we are to attribute it to the proximate cause, and not to any remote cause.’”

    Bank of Am. Corp., 137 S. Ct. at 1305 (quoting Lexmark, 134 S. Ct. at 1390.) “We assume

    Congress ‘is familiar with the common-law rule and does not mean to displace it sub silentio’

    in federal causes of action.” Id. “Proximate-cause analysis is controlled by the nature of the

    statutory cause of action. The question it presents is whether the harm alleged has a sufficiently

    close connection to the conduct the statute prohibits.” Lexmark, 572 U.S. at 133.

           Here, not only has Plaintiff failed to allege that she suffered identity theft or credit card

    fraud that was caused by the printing of the alleged receipt, Plaintiff alleges that she has

    “safeguarded the receipt”—thereby preventing such injuries from materializing. (Doc. 1-1 at

    ¶31). Moreover, by consciously choosing to keep the receipt rather than destroy it—though

    fully aware of, and supposedly concerned about, the alleged contents of such receipt—Plaintiff

    effectively has made her level of care or neglect in maintaining the security of the receipt a

    superseding and intervening event that breaks any proximate causation between her obtaining

    the receipt and any future injury. Plaintiff has not alleged facts showing a proximate cause

    between her receiving the alleged receipt and any injury within FACTA’s zone-of-interests

    and, for this additional reason, Plaintiff’s FACTA claim should be dismissed pursuant to Rule

    12(b)(6).

                       Request for Oral Argument Under Local Rule 3.01(j)

           Defendant respectfully requests oral argument on this motion. Defendant estimates

    that the time required for oral argument will be one (1) hour.




                                                    - 20 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 21 of 22 PageID 119




                                             Conclusion

           For the foregoing reasons, Universal City Development Partners, Ltd. respectfully

    requests that the Court enter an Order dismissing Plaintiff’s Complaint with prejudice.



     Dated: December 23, 2019                        Respectfully submitted,

                                                     UNIVERSAL CITY DEVELOPMENT
                                                     PARTNERS, LTD.


                                                     By: /s/ Joel Griswold

                                                     Joel Griswold (jcgriswold@bakerlaw.com)
                                                     rbouey@bakerlaw.com

                                                     BAKER & HOSTETLER LLP
                                                     200 S. Orange Ave., Suite 2300
                                                     Orlando, Florida 32801-3432
                                                     Telephone: (407) 649-4088
                                                     Facsimile: (407) 841-0168

                                                     Counsel for Defendant,
                                                     Universal City Development Partners, Ltd.




                                                  - 21 -
Case 6:19-cv-02156-WWB-LRH Document 18 Filed 12/23/19 Page 22 of 22 PageID 120




                                   CERTIFICATE OF SERVICE
            The undersigned, an attorney, hereby certifies that a true and correct copy of the above

    and foregoing document was served this 23rd day of December, 2019, via the court’s CM/ECF

    system upon all counsel of record.




                                                                 /s/ Joel Griswold




                                                   - 22 -
    4846-1269-1886.1
